Citation Nr: 0925918	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-40 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUE

Whether the appellant may be recognized as the "helpless 
child" of the Veteran on the basis of permanent incapacity 
for self-support prior to attaining age 18, for Department of 
Veterans Affairs death pension benefits.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from January 1944 to 
November 1945.  The appellant is the Veteran's daughter.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In August 2006, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  


FINDINGS OF FACT

1.  The appellant was born on May [redacted], 1940; she was 63 years 
old when she filed for VA death pension benefits in July 
2003.

2.  There is no evidence that the appellant became incapable 
of self-support prior to reaching the age of 18.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
"helpless child" of the Veteran on the basis of permanent 
incapacity for self-support prior to attaining age 18, for 
death pension purposes, are not met.  38 U.S.C.A. §§ 101(4) 
(West 2002); 38 C.F.R. §§ 3.57, 3.356 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Initially, the Board notes that the VA General Counsel has 
held that the notice and duty to assist provisions of the 
VCAA are not applicable to a claim, where that claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.  
Even so, the appellant is not prejudiced by the Board's 
consideration of her claim as VA has already met all notice 
and duty to assist obligations to her under the VCAA as shown 
in a January 2004 pre-rating letter.  In that letter, the RO 
explained how to establish entitlement to benefits as a 
"child," notified the appellant of VA's and her respective 
duties to support her claim, and afforded her opportunity to 
furnish information and/or evidence in support of her claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although 
the letter informed her that she must show that she was 
permanently incapable of self-support at the date of 
attaining the age of 18 years, the Board remand correctly 
informed her that she must show that she became permanently 
incapable of self-support before reaching the age of 18 
years.  These factors combine to demonstrate that a 
reasonable person could have been expected to understand what 
was needed to substantiate the claim.

The appellant was afforded the opportunity to provide lay or 
medical evidence, which might support her claim.  The 
Veteran's service treatment records, the Veteran's 
certificate of marriage, the appellant's birth certificate 
and available private treatment records, and various 
statements submitted by the appellant are associated with the 
record.  Further, there is no indication that any evidence 
that bears on the claim currently under consideration is 
outstanding.  Thus, the Board finds that all necessary 
notification and development action on this claim has been 
accomplished.

II.  Analysis

A surviving child of a qualifying veteran may be entitled to 
death pension benefits.  38 U.S.C.A. § 1542 (West 2002).  To 
be eligible for these benefits, an appellant, such as the 
claimant, must establish that she is a "child" as defined 
by law and regulations.  Id.

A claimant qualifies as a "child" if he or she is born of 
the veteran.  38 U.S.C.A. § 101(4)(A) (West 2002).  
Nevertheless, he or she must also be unmarried, and (i) under 
the age of 18; or (ii) who, before attaining the age of 18 
became permanently incapable of self-support; or (iii) who, 
after attaining the age of 18 and until completion of 
education or training (but not after attaining the age of 
23), is pursuing a course of instruction at an approved 
education institution (emphasis added).  38 U.S.C.A. § 
101(4)(A); 38 C.F.R. §§ 3.57, 3.356 (2008).

Initially, the Board notes that the appellant was born on May 
[redacted], 1940 and was a natural child of the Veteran.  The record 
also reflects that she is unmarried.  However, she has not 
provided a copy of the public record of the State or 
community where the Veteran's death occurred or other 
relevant document establishing the Veteran's death.  See 38 
C.F.R. § 3.211 (2008).  In this regard, the record indicates 
that one of the appellant's brothers handled all of the 
Veteran's funeral and burial arrangements but would not 
provide any information, to include a copy of the death 
certificate, to the appellant.  Indeed, the brother did not 
respond to an August 2008 RO letter asking him to send a copy 
of the Veteran's death certificate.  An undated  letter from 
the Scarpaci Funeral Home reflects that the Veteran died in 
May 2000.  Thus, it is unclear that the appellant has 
established the fact of the Veteran's death according to 38 
C.F.R. § 3.211; however, even if the Board concedes that the 
fact of death has been established, the Board observes that 
the claim must still be denied as the appellant has not shown 
that she became permanently incapable of self-support prior 
to her 18th birthday.

The record reflects that, at the time of her July 2003 
application for death pension benefits, the appellant was 63 
years of age, that is, older than the maximum allowable age 
of 23 for purposes of satisfying the definition of "child."  
In addition, there is no evidence of record showing that she 
became permanently incapable of self-support prior to her 
18th birthday.  In fact, she does not even allege that she 
was permanently incapable of self-support prior to her 18th 
birthday.  Rather, she contests the validity of the 
requirement and asserts that the law should be changed.  
Moreover, in various correspondences, the appellant has 
stated that she worked when she turned 18 years of age and 
even as early as 16 years of age.  In addition, the earliest 
medical evidence provided by the appellant dates to the 
1980s, more than 20 years following her 18th birthday.  June 
2003 and September 2007 letters from private physicians from 
the same medical center reflect that the appellant was first 
seen in 1969 with symptoms of anxiety and depression that she 
attributed to abuse allegedly inflicted on her by her father 
upon his return from World War II; however, the letters 
contain no indication that the appellant became permanently 
incapable of self-support prior to her 18th birthday.  
Further, the letters date the onset of her psychiatric 
disability to over 10 years after her 18th birthday.  
Finally, the Social Security Administration has replied that 
her medical records have been destroyed, and she has 
acknowledged that other relevant private medical records are 
unavailable.  Thus, there is no evidence of record showing 
that the appellant became permanently incapable of self-
support prior to her 18th birthday.  Hence, the requirements 
for establishing status as the "helpless child" of the 
Veteran for death pension purposes has not been established.

As a final note, the Board observes that, to the extent that 
the appellant may be asserting that equity warrants the grant 
of benefits, matters of equitable relief are only within the 
discretion of the Secretary of VA; the Board does not have 
the authority to award such relief.  See 38 U.S.C.A. § 503; 
Darrow v. Derwinski, 2 Vet. App. 303 (1992).


ORDER

The appellant may not be recognized as the "helpless child" 
of the Veteran on the basis of permanent incapacity for self-
support prior to attaining age 18, for entitlement to VA 
death pension benefits.  The benefit sought on appeal is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


